People v Finster (2021 NY Slip Op 01694)





People v Finster


2021 NY Slip Op 01694


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (6/16) KA 15-00472.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFRANCIS FINSTER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of
error coram nobis denied.